AO 2458 (Rev. 02/18)    Judgment in a Criminal Case
                        Sheet 1



                                          UNITED STATES DISTRICT COURT
                                                          W estem District of Arkansas
                                                                         )
                UNITED STATES OF AMERICA                                 )     JUDGMENT IN A CRIMINAL CASE
                                     v.                                  )
                                                                         )
                                                                         )      Case Number:            5: 19MJ5021-001
                       JOSE DA VILA AYALA
                                                                         )      USM Number:             15308-010
                          a/k/a Jose Davila
                                                                         )
                                                                         )      Zoe Elizabeth Naylor and Charlcee Cay Small
                                                                         )      Defendant's Attorney
THE DEFENDANT:
[gj pleaded guilty to count(s)        One (1) of the Misdemeanor Information on May 3, 2019.

D   pleaded nolo contendere to count(s)
    which was accepted by the court.
D   was found guilty on count(s)
    after a plea of not guiltv.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                      Offense Ended            Count
18 U.S.C. § 1028(a)(6)             Possession of Fraudulent U.S. Identification Document                    12/20/2016               1




       The defendant is sentenced as provided in pages 2 through        _ _4_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

D    The defendant has been found not guilty on count(s)

D    Count(s)
                ------------- D                             is   D   are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                       May 31, 2019
                                                                       Date of Imposition of Judgment




                                                                       Honorable Erin L. Wiedemann, Chief United States Magistrate Judge
                                                                       Name and Title of Judge



                                                                       Date
AO 245B (Rev. 02/18)   Judgment in Criminal Case
                       Sheet 2 - Imprisonment
                                                                                                   Judgment - Page       2   of   4
 DEFENDANT:                  JOSE DAVILA AYALA a/k/a Jose Davila
 CASE NUMBER:                5: 19MJ5021-001

                                                              IMPRISONMENT

          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:    time served since February 19, 2019, approximately one hundred two (102) days. No supervised release is
                   ordered as it is anticipated that the defendant will be deported to Mexico.




    D    The court makes the following recommendations to the Bureau of Prisons:




    [gJ The defendant is remanded to the custody of the United States Marshal.

    D    The defendant shall surrender to the United States Marshal for this district:

         D   at                                    D   a.m.   D   p.m.    on
         D   as notified by the United States Marshal.

    D    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         D   before 2 p.m. on
         D   as notified by the United States Marshal.
         D   as notified by the Probation or Pretrial Services Office.



                                                                  RETURN
 I have executed this judgment as follows:




         Defendant delivered on                                                          to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                 UNITED ST ATES MARSHAL




                                                                         By
                                                                                              DEPUTY UNITED STATES MARSHAL
AO 245B (Rev . 02/18)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                               Judgment - Page     3     of        4
 DEFENDANT:                        JOSE DA VILA AYALA a/k/a Jose Davila
 CASE NUMBER:                      5: 19MJ5021-001
                                                 CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                     Assessment                     JVT A Assessment*                    Fine                        Restitution
 TOTALS            $ 25.00                      $ -0-                                  $ -0-                       $ .-0-



 D The determination of restitution is deferred _ ___. An Amended Judgment in a Criminal Case (AO 245C) will be entered
 until after such determination.

 D     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                Total Loss**                              Restitution Ordered                      Priority or Percentage




 TOTALS                               $ _ _ _ _ _ __                               $
                                                                                       - - - -- - - -- -

 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D     the interest requirement is waived for             D       fine   D       restitution.
       D     the interest requirement for          D     fine       D    restitution is modified as follows:


 *     Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 **    Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
       or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev . 02/18)   Judgment in a Criminal Case
                        Sheet 6 - Schedule of Payments
                                                                                                        Judgment - Page      4     of         4
 DEFENDANT:                 JOSE DA VILA AYALA a/k/a Jose Davila
 CASE NUMBER:               5: l 9MJ502 l-001

                                                         SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as foIIows:

 A     [8] Lump sum payment of$ _25_._00_ _ __              due immediately.

            D    not later than _ __ _ __ _ ___ , or
            D    in accordance with D C D D,  D E, or                      D F below; or

 8     D    Payment to begin immediately (may be combined with          DC,          D D, or     D F below); or

 C     D    Payment in equal       _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ __ __ _ over a period of
                           (e.g., months or years) , to commence _ _ _ _ (e.g. , 30 or 60 days) after the date of this judgment; or

 D     D    Payment in equal       _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ over a period of
                           (e.g., months or years), to commence _ __ _ (e.g. , 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     D    Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D    Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
 Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 D    Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.




 D    The defendant shall pay the cost of prosecution.

 D    The defendant shall pay the foIIowing court cost(s):

 D    The defendant shall forfeit the defendant's interest in the following property to the United States:



 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
 interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
